DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/18/2022.
Claims 1, 11, 15, and 22 are amended.
Claims 2, 4, 10, 17 and 18 are cancelled. 
Claims 1, 3, 5-9, 11-16, and 19-25 are pending.
Claims 1, 3, 5-9, 11-16, and 19-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112a as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/604,613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, there are more,  the Application 60/604,613 does not teach “wherein the add-on and the mobile device communicate by Bluetooth, wherein the processor is embedded within the secure element, wherein the secure element is configured to implement a select Proximity Payment System Environment (PPSE) within the add-on, wherein the secure element is embodied in a chipset and embedded in a circuitry of the add-on, and wherein the secure element comprises a cryptographic accelerator, wherein receiving, by the contactless interface, the data associated with the payment apparatus comprises: a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus; a receiving of a response from the payment apparatus indicating payment applications supported by the payment apparatus; and a selection of a payment application amongst those available, wherein the secured communication channel is based on encryption keys.” The Application does not have adequate support for all the limitations to receive the benefit of priority date 02/29/2012. 

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments prior 112 rejections were withdrawn.
103
Moreton discloses receiving, by the secure element from the financial institution server, an indication that the secured transaction was
Moreton states -The provisioning process may securely pass encrypted credit card details or other credentials to the secure element, such as the credit card account number, expiration date, and other track data...  the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above… the issuer may verify the payment information. For example, the issuer may use the payment information to look up the account of the customer and determine whether the transaction should be authorized… the system may present payment confirmation to the customer. The confirmation may be presented via the display of the mobile device, the speaker of the mobile device, a signal lamp on the mobile device, or by a light or sound message from the attachment itself. The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, (¶ 21, 72, 73, 75)
Note: Fountaine- double patenting- mobile device vs. add-on - 9,892,403, 10,504,101, 10,504,102, 10,558,971, 11397936

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 11-16, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 15 recite “sending, by the secure element over the secured communication channel, to the financial institution server: the encrypted  portion of the data associated with the payment apparatus… receiving, by the secure element from the financial institution server, an indication that the secured transaction wassolely by the secure element but the limitations also claim the financial institution server processed the portion of the data when it sends an indication that the secured transaction wassolely process the portion of the data. The claim limitations are therefore unclear and indefinite. Dependent claims 3, 5-9, 12-, 14, 16, and 19-25 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 14-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”) and in view of Buhot (2012/0309302) (“Buhot”). 
Regarding claim 1, Moreton discloses An add-on for interaction with a mobile device utilizing a wireless connection, the add-on and the mobile device to perform payment processing functions of a point of sale (POS) device, the add-on and the mobile device to enable receiving a payment by a POS application executing on the mobile device as part of a secured transaction, (Abstract; ¶ 36, 41-45, 55-58, 70), 
Moreton states - PoS device 312 may be any device that may receive NFC communication, for example and can be utilized to process payment transactions. PoS device 312 may be for example, PoS devices made by VeriFone® and/or any other like devices.  The PoS device may transmit purchase information to the attachment… the attachment may be enabled for payments through a button or other interface on the attachment itself, or the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor… To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC… … the attachment may not require a PoS system to make an NFC payment… the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user. As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another….  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another…  (¶ 36, 41, 42, 55, 58 70)
 
the add-on comprising: a contactless interface ( ¶ 31-34, 42-44,50- 58)
Moreton states - In one embodiment, the attachment in conjunction with the software may utilize PayPass or PayWave systems to enable transactions…  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another… Information related to the offer may be received from the NFC antenna or over any other data connection. … the NFC attachment may enable the payments through network data transmission over the air or through standard terminal routing. For example, the attachment may use NFC or other mode of communication as a trigger for an internet based payment, wire transfer, electronic funds transfer, or other financial transaction… Network 306 may enable communication between mobile device 304, issuer 302, and merchant 308. ( ¶ 32, 34, 42, 43)

an input/output controller to control the wireless connection between the add-on and the mobile device (¶ 27, 28, 50, 51, 58, 60, 70, 75); 
Moreton states - The application and user interface may leverage transaction data gained from the attachment, wireless data connection, over-the-air data connection, or other means of data transmission. The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510. To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC. (¶ 28, 58, 60)

a secure element (¶ 23, 60); 
Moreton states - The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510.  (¶ 60)

a processor configured to execute instructions which upon being executed causes: receiving, from the POS application of the mobile device, an amount corresponding to the payment (¶ 36, 48, 70); 
Moreton states - The PoS device may transmit purchase information to the attachment, …  For example, the customer may select an option to pay, or the customer may be presented with various options for payment, including, for example, the account the customer desires to use for the transaction, the type of transaction, the amount of the transaction, the time that the attachment should ‘wait’ for the transaction, and/or the merchant targeted in the transaction.  (¶ 36, 70)

receiving, by the contactless interface of the add-on, data associated with a payment apparatus (¶ 61-66, 70, 71); 
Claim Interpretation- For the purpose of claim interpretation, the limitation will be understood to mean the addon receives information related to a payment device, e.g. card or account information.
Moreton states - the token used in FIG. 6 may be account information that would normally be transferred in a simple credit card swipe transaction, already stored in the attachment, and the request may be handled within the attachment and mobile device environment… the token may be sent to a customer's mobile device a token manager may send a token to mobile device using a communication network and/or various communications similar to those described in FIG. 3. … also, the transfer of the token may be handled within the attachment and mobile device environment… r the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor. (¶ 62, 63, 70)
encrypting, utilizing the secure element, a portion of the data associated with the payment apparatus(¶ 69-71); 
Moreton states - the attachment may send payment information to the PoS device via the near field communication techniques described above. In an exemplary embodiment, the payment information may comprise, encrypted information, information similar to that transmitted in a credit card swipe transaction, or a message the payment process is ongoing. The payment information may comprise a dynamic card verification value (CVV3) generated at the time of the transaction. For example, the system may transmit encrypted information representing a customer's account with a financial institution to the PoS device (¶ 70)

establishing a secured communication channel between the secure element and a financial institution server corresponding to an entity that issued the payment apparatus(Figure 5; ¶ 26, 45, 50, 53, 58, 60, 71, 72); 
Moreton states - In an exemplary embodiment, the system may include a user interface and software for an associated user access to uses of the SE, the NFC antenna, and any other portion of the attachment for use in any manner of application desired by user or intended for by issuer. The system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow simultaneous access to all, or switch between the individual options.…. a merchant may send the payment information to issuer for authorization. For example, the merchant may send a token to the issuer using a communication network and/or various communications similar to those described in FIG. 3. (¶ 26, 72)

sending, by the secure element over the secured communication channel, to the financial institution server: the encrypted  portion of the data associated with the payment apparatus, and the amount corresponding to the
Moreton states - the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above…  For example, the issuer may receive and utilize the MAC address of a mobile device and/or the merchant location to determine whether to authorize the transaction… The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, such as, for example, the amount of the transaction, the account used for the transaction, the balance of the account used for the transaction, the merchant name, and/or any other useful information. (¶ 72, 73, 75)

receiving, by the secure element from the financial institution server, an indication that the secured transaction was
Moreton states -The provisioning process may securely pass encrypted credit card details or other credentials to the secure element, such as the credit card account number, expiration date, and other track data...  the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above… the issuer may verify the payment information. For example, the issuer may use the payment information to look up the account of the customer and determine whether the transaction should be authorized… the system may present payment confirmation to the customer. The confirmation may be presented via the display of the mobile device, the speaker of the mobile device, a signal lamp on the mobile device, or by a light or sound message from the attachment itself. The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, (¶ 21, 72, 73, 75)

Morten does not explicitly disclose receiving, by the contactless interface of the add-on, data associated with a payment apparatus

Buhot teaches receiving, by the contactless interface of the add-on, data associated with a payment apparatus (¶ 51, 63, 64, 73); 
Buhot- The activated reader application element may then communicate with one or more of the detected NFC target devices so as to exchange data, step 312… a NFC application element for reading and browsing URLs stored on NFC target devices and/or may store several contactless payment application elements from different service providers such as MasterCard®, Visa®, and American Express®.  (¶ 51, 63)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton and Buhot in order to provide contactless transactions with NFC services (Buhot; ¶ 1-3).
Regarding claims 3 and 16, Buhot teaches wherein the add-on and the mobile device communicate by Bluetooth (¶ 18, 32, 51). 
Regarding claim 4, Morten discloses wherein the processor is embedded within the secure element (Abstract ¶ 55-60). 
Regarding claim 8, Moreton discloses wherein the secured communication channel is based on encryption keys (¶ 23, 24, 27, 55-58, 71).
Regarding claim 9, Moreton discloses wherein the payment apparatus is a payment card (¶ 23, 34, 57, 58).  
Regarding claims 11 and 15, Moreton discloses a method of operating an add-on communicating wirelessly with a mobile device, the add-on and the mobile device performing payment processing functions of a point of sale (POS) device for conducting a secured transaction, the mobile device being configured to run a POS application configured to receive a payment, (Abstract; ¶ 36, 41-45, 55-58, 70), 
Moreton states - PoS device 312 may be any device that may receive NFC communication, for example and can be utilized to process payment transactions. PoS device 312 may be for example, PoS devices made by VeriFone® and/or any other like devices.  The PoS device may transmit purchase information to the attachment… the attachment may be enabled for payments through a button or other interface on the attachment itself, or the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor… To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC… … the attachment may not require a PoS system to make an NFC payment… the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user. As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another….  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another…  (¶ 36, 41, 42, 55, 58 70)

the add-on comprising a contactless interface, a secure element and an input/output controller to control wireless communications between the add-on and the mobile device, the method comprising ( ¶ 23, 27-34, 42, 43, 50, 51,58, 60, 70, 75)
Moreton states - In one embodiment, the attachment in conjunction with the software may utilize PayPass or PayWave systems to enable transactions…  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another. The application and user interface may leverage transaction data gained from the attachment, wireless data connection, over-the-air data connection, or other means of data transmission. The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510. To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC. ( ¶ 28, 34, 42, 58, 60)

receiving, from the POS application of the mobile device, an amount corresponding to the payment (¶ 36, 48, 70); 
Moreton states - The PoS device may transmit purchase information to the attachment, …  For example, the customer may select an option to pay, or the customer may be presented with various options for payment, including, for example, the account the customer desires to use for the transaction, the type of transaction, the amount of the transaction, the time that the attachment should ‘wait’ for the transaction, and/or the merchant targeted in the transaction.  (¶ 36, 70)

acquiring, by the contactless interface of the add-on, data associated with a payment apparatus (¶ 61-66, 70, 71); 
Claim Interpretation- For the purpose of claim interpretation, the limitation will be understood to mean the addon acquires information related to a payment device, e.g. card or account information.
Moreton states - the token used in FIG. 6 may be account information that would normally be transferred in a simple credit card swipe transaction, already stored in the attachment, and the request may be handled within the attachment and mobile device environment… the token may be sent to a customer's mobile device a token manager may send a token to mobile device using a communication network and/or various communications similar to those described in FIG. 3. … also, the transfer of the token may be handled within the attachment and mobile device environment… r the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor. (¶ 62, 63, 70)

encrypting, utilizing the secure element, a portion of the data associated with the payment apparatus (¶ 69-71); 
Moreton states - the attachment may send payment information to the PoS device via the near field communication techniques described above. In an exemplary embodiment, the payment information may comprise, encrypted information, information similar to that transmitted in a credit card swipe transaction, or a message the payment process is ongoing. The payment information may comprise a dynamic card verification value (CVV3) generated at the time of the transaction. For example, the system may transmit encrypted information representing a customer's account with a financial institution to the PoS device (¶ 70)

establishing  a secured communication channel between the secure element and a financial institution server corresponding to an entity that issued the payment apparatus (¶ 23-27, 45, 50, 53, 58, 60, 61, 70-72); 
Moreton states - In an exemplary embodiment, the system may include a user interface and software for an associated user access to uses of the SE, the NFC antenna, and any other portion of the attachment for use in any manner of application desired by user or intended for by issuer. The system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow simultaneous access to all, or switch between the individual options.…. a merchant may send the payment information to issuer for authorization. For example, the merchant may send a token to the issuer using a communication network and/or various communications similar to those described in FIG. 3. (¶ 26, 72)

sending, by the secure element over the secured communication channel, to the financial institution server, the encrypted  portion of the data associated with the payment apparatus, and the amount corresponding to the
Moreton states - the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above…  For example, the issuer may receive and utilize the MAC address of a mobile device and/or the merchant location to determine whether to authorize the transaction… The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, such as, for example, the amount of the transaction, the account used for the transaction, the balance of the account used for the transaction, the merchant name, and/or any other useful information. (¶ 72, 73, 75)

receiving, by the secure element from the financial institution server, an indication that the secured transaction was authorized based at least in part on the portion of the data, the portion of the data being processed solely by the secure element; and transmitting the indication to the mobile device to display an authorization notification indicating that the secured transaction was authorized based at least in part on the received indication (¶ 21-24, 71-75); and 
Moreton states -The provisioning process may securely pass encrypted credit card details or other credentials to the secure element, such as the credit card account number, expiration date, and other track data...  the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above… the issuer may verify the payment information. For example, the issuer may use the payment information to look up the account of the customer and determine whether the transaction should be authorized… the system may present payment confirmation to the customer. The confirmation may be presented via the display of the mobile device, the speaker of the mobile device, a signal lamp on the mobile device, or by a light or sound message from the attachment itself. The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, (¶ 21, 72, 73, 75)

Moreton does not disclose acquiring, by the contactless interface of the add-on, data associated with a payment apparatus.
Buhot teaches acquiring, by the contactless interface of the add-on, data associated with a payment apparatus (¶ 51, 63, 64, 73); 
Buhot- The activated reader application element may then communicate with one or more of the detected NFC target devices so as to exchange data, step 312… a NFC application element for reading and browsing URLs stored on NFC target devices and/or may store several contactless payment application elements from different service providers such as MasterCard®, Visa®, and American Express®.  (¶ 51, 63)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton and Buhot in order to extend the abilities of POS processing systems by incorporating add-ins capable of adapting to new hardware and software systems for efficient financial transactions (Buhot; ¶ 7-9).
Regarding claim 14, Moreton discloses wherein the payment apparatus is another mobile device (¶ 42).
Regarding claim 21, Moreton discloses wherein the communication interface is configured to establish communication channels with the financial institution server without interacting with a separate POS device at a location of the mobile device (¶ 41-45).  
Regarding claim 22, Moreton discloses wherein (i) the encrypted portion of the data associated with the payment apparatus, (ii) the amount corresponding to the payment, and (iii) a merchant identifier associated with the payment define a set of authorization parameters, and wherein the set of authorization parameters is configured to enable the financial institution server to authorize or decline the secured transaction (¶ 38, 42, 52-54, 70, 72, 75).  
Regarding claim 23, Moreton discloses wherein sending over the secured communication channel, to the financial institution server comprises sending using networking resources of the mobile device (¶ 26, 50, 53, 58).  
Regarding claim 24, Moreton discloses wherein sending over the secured communication channel, to the financial institution server comprises sending to a processor of the mobile device enabled to transmit to the financial institution server (¶ 26, 44, 45, 47, 50, 53, 58).
Regarding claim 25, Buhot teaches wherein the processor is configured to execute instructions which upon being executed further causes providing, via the secure element of the add-on to the POS application of the mobile device, a request to establish the secured communication channel (¶ 16, 20, 51, 61, 70).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”), in view of Buhot (2012/0309302) (“Buhot”) and further in view of Tran et al. (8,332,931) (“Tran”).
Regarding claims 6, 13 and 19, Morten discloses wherein the secure element is embodied in a chipset and embedded in a circuitry of the add-on (¶ 23, 60). Neither Moreton nor Buhot teaches wherein the secure element comprises a cryptographic accelerator. Tran teaches wherein the secure element comprises a cryptographic accelerator (claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton, Buhot and Tran in order protect sensitive data from being stolen (Tran; column 1, line 13-27).
Claims 5, 7, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”), in view of Buhot (2012/0309302) (“Buhot”) and further in view of von Behren et al. (8,807,440) (“Behren”).
Regarding claims 5 and 12, Moreton discloses within the add-on. Neither Moreton nor Buhot teaches wherein the secure element is configured to operate a select Proximity Payment System Environment (PPSE).  Behren teaches wherein the secure element is configured to operate a select Proximity Payment System Environment (PPSE) (column 7, line 49-57, column 10, line 3-10, column 21, line 54-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton, Buhot and Behren in order to provide a way to control multiple applications (Behren; column 1, line 16-20).
Regarding claims 7 and 20, Moreton discloses and wherein acquiring, by the contactless interface, the data associated with the payment apparatus comprises (¶ 69-72); receiving of a response from the payment apparatus indicating payment applications supported by the payment apparatus (¶ 48); and a selection of a payment application amongst those available (¶ 48). Neither Moreton nor Buhot teaches a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus. Behren teaches a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus (column 7, line 49-57, column 10, line 3-10, column 21, line 54-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton, Buhot and Behren in order to provide a way to control multiple applications (Behren; column 1, line 16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (2011/0055033) teaches an add-in that receives and sends information to a POS application
Fountaine (1-4)- double patenting- matter taught in- 9,892,403, 10,504,101, 10,504,102, 10,558,971 but with mobile device, not an addon interacting with a mobile device.
 Ingenico ISMP manual date- 2011
Mizushima(20060289659), Loh(20090143104), Pirzadeh(20110078081)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685